                                                                     Case 2:17-cv-03007-APG-VCF Document 347 Filed 11/17/20 Page 1 of 5



                                                                 1    ALVERSON TAYLOR & SANDERS
                                                                      LEANN SANDERS, ESQ.
                                                                 2    Nevada Bar No.: 000390
                                                                      COURTNEY CHRISTOPHER, ESQ.
                                                                 3
                                                                      Nevada Bar No.: 012717
                                                                 4    6605 Grand Montecito Parkway, Ste. 200
                                                                      Las Vegas, NV 89149
                                                                 5    (702) 384-7000
                                                                      efile@alversontaylor.com
                                                                 6    Attorneys for Defendant KEN B. PRIVETT
                                                                 7
                                                                                                 UNITED STATES DISTRICT COURT
                                                                 8                                    DISTRICT OF NEVADA
                                                                                                             *****
                                                                 9
                                                                10      DIAMOND RESORTS U.S. COLLECTION                Case No.: 2:17-03007-APG-VCF
                                                                        DEVELOPMENT, LLC
                                                                11
ALVERSON TAYLOR & SANDERS




                                                                                          Plaintiff,                   STIPULATION AND ORDER OF
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12                                                     DISMISSAL WITH PREJUDICE
                                                                        vs.
                                                                13
                                    LAS VEGAS, NV 89149




                                                                        REED HEIN & ASSOCIATES, LLC, d/b/a
                                        (702) 384-7000




                                                                14
                                          LAWYERS




                                                                        TIMESHARE EXIT TEAM, a Washington
                                                                15      limited liability company, BRANDON
                                                                        REED, an individual and citizen of the State
                                                                16      of Washington, TREVOR HEIN, an
                                                                17      individual and citizen of Canada; THOMAS
                                                                        PARENTAU, an individual and citizen of the
                                                                18      State of Washington; HAPPY HOUR MEDIA
                                                                        GROUP, LLC, a Washington limited liability
                                                                19      company; MITCHELL R. SUSSMAN, ESQ.,
                                                                        d/b/a THE LAW OFFICES OF MITCHELL
                                                                20
                                                                        REED SUSSMAN & ASSOCIATES, an
                                                                21      individual and citizen of the State of
                                                                        California; SCHROETER, GOLDMARK &
                                                                22      BENDER, P.S. a Washington professional
                                                                        services corporation; and KEN B. PRIVETT,
                                                                23      ESQ., a citizen of the State of Oklahoma,
                                                                24
                                                                                           Defendants.
                                                                25    ///
                                                                26    ///
                                                                27    ///
                                                                28    ///


                                                                                                                   1                                  CC-26016
                                                                     Case 2:17-cv-03007-APG-VCF Document 347 Filed 11/17/20 Page 2 of 5



                                                                 1                   STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

                                                                 2               Plaintiff, DIAMOND RESORTS U.S. COLLECTION DEVELOPMENT, LLC

                                                                 3    (“Diamond”), by and through its attorneys of record, COOPER LEVENSON, P.A. and

                                                                 4    GREENSPOON MARDER LLP; and Defendant KEN B. PRIVETT 1 (“Privett”), by and through

                                                                 5    his attorneys of record, ALVERSON TAYLOR & SANDERS, hereby jointly stipulate and move

                                                                 6    for an Order dismissing the Second Amended Complaint as to Privett only, with prejudice,

                                                                 7    pursuant to Fed. R. Civ. P. 41(a)(2), with Plaintiff and Privett, as between each other only and no

                                                                 8    other party to this lawsuit, each bearing their own fees and costs,. The Second Amended

                                                                 9    Complaint shall in all other respects be unaffected by this Stipulation and the Order of Dismissal,

                                                                10    with Prejudice, of Plaintiff’s claims against Privett. All claims against all other Defendants are

                                                                11    unaffected by this Stipulation and Order and will remain in full force and effect.
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12               Diamond and Privett’s stipulation of dismissal is contingent upon this Court retaining

                                                                13    jurisdiction over Privett to decide Diamond’s pending Motion to Compel Production of
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                14    Documents Improperly Withheld as Privileged by Ken B. Privett [DE 252]. Diamond and Privett
                                          LAWYERS




                                                                15    have agreed to abide by and comply with the Court’s decision on Diamond’s Motion to Compel,

                                                                16    including to the extent the Court’s decision said order is modified on appeal, and/or subsequent

                                                                17    proceeding.

                                                                18    ///

                                                                19    ///

                                                                20    ///

                                                                21    ///

                                                                22    ///

                                                                23    ///

                                                                24    ///

                                                                25    ///

                                                                26    ///

                                                                27    ///

                                                                28
                                                                      1
                                                                          Sued as Ken B. Privett, Esq.

                                                                                                                       2                                     CC-26016
                                                                     Case 2:17-cv-03007-APG-VCF Document 347 Filed 11/17/20 Page 3 of 5



                                                                 1                             Diamond Resorts U.S. Collection, LLC v. Reed Hein & Assoc., et al.
                                                                                                                                Case No.: 2:17-03007-APG-VCF
                                                                 2                           STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                 3
                                                                             IT IS SO STIPULATED.
                                                                 4
                                                                       Dated this 17th day of November, 2020           Dated this 17th day of November, 2020
                                                                 5
                                                                 6
                                                                       /s/ Phillip A. Silvestri________________        /s/ LeAnn Sanders
                                                                 7     RICHARD W. EPSTEIN                              LEANN SANDERS, ESQ.
                                                                       Florida Bar No. 229091                          Nevada Bar No.: 000390
                                                                 8     Admitted Pro Hac Vice                           COURTNEY CHRISTOPHER, ESQ.
                                                                 9     JEFFREY A. BACKMAN                              Nevada Bar No.: 012717
                                                                       Florida Bar No. 662501                          ALVERSON TAYLOR & SANDERS
                                                                10     Admitted Pro Hac Vice                           6605 Grand Montecito Parkway, Suite 200
                                                                       MICHELLE E. DURIEUX                             Las Vegas, Nevada 89149
                                                                11     Florida Bar No. 71716                           Attorneys for Defendant
ALVERSON TAYLOR & SANDERS




                                                                       Admitted Pro Hac Vice                           KEN B. PRIVETT, ESQ.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                                                13     GREENSPOON MARDER LLP
                                    LAS VEGAS, NV 89149




                                                                       200 East Broward Blvd., Ste. 1800
                                        (702) 384-7000




                                                                14     Fort Lauderdale, FL 33301
                                          LAWYERS




                                                                       Tel: 954 491-1120
                                                                15     Facsimile: 954-343-5624
                                                                16     Richard.Epstein@gmlaw.com
                                                                       Jeffrey.Backman@gmlaw.com
                                                                17     Michelle.Durieux@gmlaw.com
                                                                18     Phillip A. Silvestri, Esq.
                                                                19     Nevada Bar No. 11276
                                                                       GREENSPOON MARDER LLP
                                                                20     3993 Howard Hughes Parkway, Ste. 400
                                                                       Las Vegas, NV 89169
                                                                21     Tel: 702-978-4249
                                                                       Fax: 954-333-4256
                                                                22
                                                                       Phillip.Silvestri@gmlaw.com
                                                                23
                                                                       Kimberly Maxon-Rushton, Esq.
                                                                24     R. Scott Rasmussen, Esq.
                                                                       COOPER LEVENSON, P.A.
                                                                25     1835 Village Center Circle
                                                                26     Las Vegas, Nevada 89134

                                                                27     Attorneys for Plaintiff

                                                                28


                                                                                                                   3                                    CC-26016
                                                                     Case 2:17-cv-03007-APG-VCF Document 347 Filed 11/17/20 Page 4 of 5



                                                                 1                              Diamond Resorts International, et al. v. Reed Hein & Assoc., et al.
                                                                                                                                Case No.: 2:17-03007-APG-VCF
                                                                 2                          STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                 3
                                                                                                                 ORDER
                                                                 4
                                                                             Pursuant to the stipulation of the appearing parties, and good cause appearing therefore,
                                                                 5
                                                                      IT IS SO ORDERED.
                                                                 6
                                                                                        17th day of November, 2020.
                                                                             Dated this ____
                                                                 7
                                                                 8
                                                                 9
                                                                                                                         _________________________________
                                                                10                                                       ANDREW P. GORDON
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                                11
ALVERSON TAYLOR & SANDERS




                                                                      Respectfully submitted by,
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                                                      ALVERSON TAYLOR & SANDERS
                                                                13
                                    LAS VEGAS, NV 89149




                                                                      By /s/ LeAnn Sanders
                                        (702) 384-7000




                                                                14
                                          LAWYERS




                                                                      LEANN SANDERS, ESQ.
                                                                15    Nevada Bar No.: 000390
                                                                      COURTNEY CHRISTOPHER, ESQ.
                                                                16    Nevada Bar No.: 012717
                                                                17    6605 Grand Montecito Parkway, Suite 200
                                                                      Las Vegas, Nevada 89149
                                                                18    Attorneys for Defendant
                                                                      KEN B. PRIVETT, ESQ.
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                     4                                    CC-26016
                                                                     Case 2:17-cv-03007-APG-VCF Document 347 Filed 11/17/20 Page 5 of 5



                                                                 1                                                  CERTIFICATE OF SERVICE

                                                                 2              Pursuant to FRCP 5, I hereby certify that I am an employee of ALVERSON, TAYLOR

                                                                 3    & SANDERS and that on the 17th day of November, 2020, I caused to be served via CM/ECF a

                                                                 4    true and correct copy of STIPULATION AND ORDER FOR DISMISSAL WITH

                                                                 5    PREJUDICE to the following:
                                                                       Kimberly Maxson-Rushton, Esq.                          Bruce Alan Finck, Esq.
                                                                 6     Email: krushton@cooperlevenson.com                     Email: bfinck@bentonorr.com
                                                                       Gregory A. Kraemer, Esq.                               Kevin M. McCormick, Esq.
                                                                 7     Email: gkraemer@cooperlevenson.com                     Email: kmccormick@bentonorr.com
                                                                       COOPER LEVENSON, P.A.                                  BENTON ORR DUVAL & BUCKINGHAM
                                                                 8     3016 W. Charleston Blvd., #195                         39 N. California Street
                                                                       Las Vegas, NV 89102                                    Ventura, CA 93001
                                                                 9
                                                                       Phillip Silvestri, Esq.                                David T. Gluth II, Esq.
                                                                10     Email: Phillip.Silvestri@gmlaw.com                     Email: dgluth@grsm.com
                                                                       GREENSPOON MARDER, LLP                                 Robert S. Larsen, Esq.
                                                                11     3993 Howard Hughes Parkway, Ste. 400                   Email: rlarsen@grsm.com
ALVERSON TAYLOR & SANDERS




                                                                       Las Vegas, NV 89169                                    GORDON REES SCULLY MANSUKHANI LLP
                                                                                                                              300 S. Fourth Street, Suite 1550
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                                                       Michele E. Durieux-Oquendo, Esq.                       Las Vegas, NV 89101
                                                                13     Email: Michelle.Durieux@gmlaw.com
                                    LAS VEGAS, NV 89149




                                                                       Richard W. Epstein, Esq.                               Panda Kroll, Esq.
                                                                       Email: Richard.Epstein@gmlaw.com                       Email: pkroll@pandakrollesq.com
                                        (702) 384-7000




                                                                14
                                          LAWYERS




                                                                       Jeffrey A. Backman, Esq.                               LAW OFFICES OF PANDA KROLL
                                                                       Email: Jeffrey.Backman@gmlaw.com                       5999-B Ridgeview Street
                                                                15     GREENSPOON MARDER LLP                                  Camarillo, CA 93012
                                                                       200 E. Broward Blvd., Ste. 1800
                                                                16     Fort Lauderdale, FL 33301-1963                         Attorneys for Defendants REID HEIN &
                                                                                                                              ASSOCIATES, LLC, BRANDON REED,
                                                                17     Attorneys for Plaintiffs                               THOMAS PARENTAU,TREVOR HEIN,
                                                                                                                              and HAPPY HOUR MEDIA GROUP
                                                                18
                                                                       Joseph A. Liebman, Esq.                                Joseph P. Garin, Esq.
                                                                19     Email: jliebman@baileykennedy.com                      Email: jgarin@lipsonneilson.com
                                                                       BAILEY KENNEDY                                         Megan H. Hummel Esq.
                                                                20     8984 Spanish Ridge Avenue                              Email: mhummel@lipsonneilson.com
                                                                       Las Vegas, NV 89148-1302                               Amanda A. Ebert, Esq.
                                                                21                                                            aebert@lipsonneilson.com
                                                                       Mitchell Reed Sussman, Esq.                            LIPSON NIELSON P.C.
                                                                22     (Admitted Pro Hac Vice)                                9900 Covington Cross Drive, Suite 120
                                                                       Email: raventvl@aol.com                                Las Vegas, NV 89144
                                                                23     Leslie Benjamin, Esq.
                                                                       (Admitted Pro Hac Vice)                                Attorneys for Defendant SCHROETER GOLDMARK
                                                                24     Email: lesliebenjamin419@gmail.com                     & BENDER, P.S.
                                                                       1053 S. Palm Canyon Drive
                                                                25     Palm Springs, CA 92264

                                                                26     Attorneys for Defendant
                                                                       MITCHELL REED SUSSMAN
                                                                27
                                                                                                                       /s/ Adam Noyce
                                                                28                                                      An Employee of
                                                                                                                        ALVERSON TAYLOR & SANDERS
                                                                      o:\cases\26016\pleadings\sao dismissal.docx


                                                                                                                              5                                       CC-26016
